DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/18/2019 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites “tracks are provided by etching an electrically conductive coatings”.  The tense of the limitation is confusing and should be revised to either “tracks are provided by etching an electrically conductive coating” or “tracks are provided by etching electrically conductive coatings” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-11, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
It is not clear whether the limitations "means for connecting the at least two electrically conductive elements to an external power supply" and "means for transfer of electrical current from the transparent structure to the object" are in each case application of a current (i.e., a potentiostat) or some type of physical contact (i.e., a connecting terminal).  For purposes of furthering prosecution, examiner interprets as a physical contact.  Claims 2-5, 7-11, and 13-15 are rejected as being dependent to rejected independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Herpen et al (US 2010/0176705 A1) in view of Vasylyev (US 2017/0254518 A1).
Regarding claims 1, 2, and 13, Van Herpen discloses a layered (laminar) light output device (an electrical current transmission system) comprising at least 1 transmissive substrate or with 2 substrates which are glass plates with preferably transparent electrodes (transparent conductive elements in the form of electrically conductive layers), an LED (object) connected to the electrodes (means for transfer of electrical current from the transparent structure to the object where the electrically conductive elements are exposed), and a plastic material (electrically insulating) on the on the substrate or  provided between the glass plates (abstract), [0011] and [0037] and also therefore between the electrically conductive elements where they are not touching the LED (electrically conductive elements are separated by a part of the structure which is electrically insulating).  
Van Herpen does not explicitly teach an aperture or a means for connecting the at least two electrically conductive elements to an external power supply.
However, Van Herpen discloses the LED may be only at least partly embedded in the thermally insulating layer [0011] providing for the LED to be exposed to the 
Additionally, Vasylyev teaches the use of flexible electrical connections such as wires, contacts, leads or traces to connect LEDs to a power supply.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide flexible electrical connections such as wires, contacts, leads or traces which can be connected to a power supply as a means for connecting the conductive elements of Van Herpen to an electrical power supply so that the LEDs may receive power to light up. 
The preamble recitation of “for transmitting an electrical current to an object” is given little weight because it merely recites the intended use of the system, and the prior art meets this limitation by merely being capable of such intended use. See MPEP 2112.02
Regarding claim 3, Van Herpen in view of Vasylyev teaches all of the limitations of claim 1 and Van Herpen further teaches a structure with 2 glass plates surrounding the transparent insulating PVB layer rendering the electrically insulating PVB layer as a core. 
Regarding claim 5, Van Herpen in view of Vasylyev teaches all of the limitations of claim 1.
 Van Herpen in view of Vasylyev does not explicitly teach the 
However, Van Herpen teaches similar prior art layers’ assembly completed by laminating the glass with the LEDs inside a thermoplastic layer of PVB. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to similarly laminate the layers of Van Herpen together in order to keep the layers from separating.
Regarding claim 9, Van Herpen in view of Vasylyev teaches all of the limitations of claim 1 and Van Herpen further teaches the conductors may be patterned (provided in the form of tracks to introduce a variation in light transmission [0039].
Regarding claim 14, Van Herpen in view of Vasylyev teaches all of the limitations of claim 1 and Van Herpen further teaches the transparent layers are glass plates [0037]. 
Regarding claim 15, Van Herpen in view of Vasylyev teaches all of the limitations of claim 1 and Van Herpen further teaches the object is a light source device preferably an LED (lighting element) [0010]. 
Claims 4 and 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Herpen et al (US 2010/0176705 A1) in view of Vasylyev (US 2017/0254518 A1) and further in view of Messere et al (US 2009/0114928 A1).
Regarding claims 4, 7, 8, 10, and 11, Van Herpen in view of Vasylyev teaches all of the limitations of claims 1, 3, and 9.
Van Herpen in view of Vasylyev does not teach wherein each electrically conductive element is located between the at least one core layer and at least one transparent layer, wherein the at least two electrically conductive layers are applied as coatings to one or more of the transparent layers or wherein the pattern (tracks) are 
However, Messere teaches a similar structure for electrically connecting LEDs but provides the electrodes as coatings on the transparent glass layers between the core PVB layer and the transparent layers (Fig 1) which allows for etching different conducting zones (tracks) into the electrode material [0008]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to similarly apply the electrodes of Van Herpen as coatings on one of the glass layers while still contacting the LED in the aperture which to allow for etching the electrode material in order to provide different conducting zones (tracks) in the electrode material.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       



/E.D.I./Examiner, Art Unit 1784